                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

JOHN RITCHIE                                 )
                                             )
       Plaintiff,                            )       Cause No. 2:19-cv-04216-BCW
                                             )
v.                                           )
                                             )
MISSOURI DEPARTMENT OF                       )
CORRECTIONS, et al.,                         )
                                             )
       Defendants.                           )

            PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO
DEFENDANT HEYDEN HUCKE’S MOTION FOR JUDGMENT ON THE PLEADINGS

        COMES NOW, Plaintiff John Ritchie and submits the following Suggestions in

Opposition to Defendant Heyden Hucke’s Motion for Judgment on the Pleadings:

                                       INTRODUCTION

       This case is premised on an ongoing and continuous denial of medical care. Plaintiff lives

with untreated HCV and cancer that is not being addressed in accordance with recommendations.

Plaintiff seeks damages for the harm caused by his conditions and injunctive relief to prevent

further harm.

       Before the Court is Defendant Heyden Hucke’s Motion for Judgment on the Pleadings.

Defendant Hucke argues that Count I of the Complaint for deliberate indifference fails to allege

facts to indicate Defendant Hucke “denied him HCV treatment.” Further, Defendant Hucke argues

that Count III of the Complaint for negligence is barred by the two-year statute of limitations for

medical malpractice claims. Plaintiff’s Complaint clearly demonstrates claims upon which relief

can be granted. The motion should be denied. Alternatively, Plaintiff requests leave to file an

Amended Complaint. Defendant Hucke could not be prejudiced by an Amended Complaint as the




                                     1
         Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 1 of 7
parties are still engaging in written discovery, the case is not set for trial until late 2021, and the parties

have agreed to mediate in July 2020.

                                                  FACTS

        Plaintiff is a 62-year-old man who has been incarcerated at JCCC since 2010 or 2011.

Complaint, ¶ 21. He has had a Hepatitis C viral infection (“HCV”) for the majority, if not all, of his

imprisonment. Id. at ¶¶ 20-21. HCV attacks the liver, causes hepatitis or liver inflammation, and

infects a large percentage of the prison population. Id. at ¶¶18-19.

        In mid-2013, while imprisoned, Plaintiff was found to be a candidate for treatment of HCV

and was offered treatment that he declined. Complaint, ¶¶ 23-25. Subsequently, safer and more

effective drugs – DAA therapy - became available, had few side effects, and were proven effective.

Id. at ¶¶ 27-28. With these drugs, most HCV cases can be cured in just a few months; over 90 percent

of patients treated with any of these drugs are cured. Id. at ¶ 29.

        In this context – shortly after Plaintiff began requesting treatment with a DAA medication and

several years after he was deemed to need HCV treatment – Defendant Hucke, a physician at JCCC

and a treater of Plaintiff, saw Plaintiff. Complaint, ¶ 8. At her February 20, 2017 exam, Defendant

Hucke documented edema, abdominal discomfort, and a burning sensation; and she noted that

Plaintiff had “progressive HEP C” with an APRI of 1.2 and seemed to be a “good candidate for

enrollment in the Harvoni prescription initiation program.” Id. at ¶ 33. As Defendant Hucke concedes

in her motion, she determined at that time Plaintiff was “a good candidate for HCV treatment.” See

Doc. 49, p. 5.

        Yet, Defendant Hucke failed to provide such treatment and failed to direct that medical

care including Harvoni treatment be provided. Complaint, ¶ 53. She failed to conduct proper

testing, monitoring, and consulting. Id. at ¶ 51. As alleged in Paragraph 1 of the Complaint,




                                      2
          Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 2 of 7
Defendant Hucke is one of several medical providers who “denied necessary medical care to Plaintiff”

for chronic HCV, causing damages. Id. at ¶ 1.

                                       LEGAL STANDARD

         In ruling on a motion to dismiss, a district court must accept the allegations contained in

the complaint as true and draw all reasonable inferences from the complaint in favor of the

nonmoving party. Breedlow v. Earthgrains Baking Cos., 140 F.3d 797, 798-99 (8th Cir. 1998).

“[A] complaint should not be dismissed for failure to state a claim unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). To be properly pled, while more is required than an

“unadorned, the-defendant-unlawfully-harmed-me accusation[,]” the rules no not require “detailed

factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009), citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

                                            ARGUMENT

    I.      Defendant Hucke’s Motion for Judgment on the Pleadings on Count I of
            Plaintiff’s Complaint Should be Denied Because the Complaint Sufficiently States
            a Claim of Deliberate Indifference by Defendant Hucke.

         With a claim of constitutionally inadequate medical care, a plaintiff must allege a defendant

acted with deliberate indifference to a prisoner’s serious medical needs. Estelle v. Gamble, 429

U.S. 97 (1976). There must be an “objectively” serious medical need that the defendant

“subjectively” knew of but disregarded. Dulaney v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

         Prisoners may prove deliberate indifference by showing that the total deprivation of

medical care resulted in “pain and suffering” or “a lingering death.” Estelle, 429 U.S. at 103.

Medical treatment that is grossly incompetent or inadequate can be deliberate indifference. See e.g.,

Smith v. Jenkins, 919 F.2d 90, 92-93 (8th Cir. 1990) citing Cotton v. Hutto, 540 F.2d 412, 414 (8th

Cir. 1976); see Robinson v. Moreland, 655 F.2d 887 (8th Cir. 1981). Similarly, when the need for


                                      3
          Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 3 of 7
treatment is obvious, medical care which is so cursory as to amount to no treatment at all, or that

which may constitute recklessness, may amount to deliberate indifference. See Starbeck v. Linn

County Jail, 871 F.Supp. 1129, 1146-47 (N.D. Iowa 1994); Mandel v. Doe, 888 F.2d 783, 789

(11th Cir. 1989) (inmate physician assistant saw prisoner several times but never notified doctor of

injury and never obtained an x-ray).

       Allegations of inaction in the face of a serious complaint suffice to establish a claim. See

Robinson, 655 F.2d at 890 (noting that knowledge of the need for medical care and intentional

refusal to provide or arrange for that care can surpass negligence and constitute deliberate

indifference); Smith, 919 F.2d at 92-93 (reversing summary judgment for psychiatrist who

terminated psychiatric medication on the basis that it was not clinically indicated, even though

provided before arrival to prison, and finding that lower court erred as a matter of law in ruling

that mere proof of medical care by a doctor consisting of diagnosis only sufficed to disprove

deliberate indifference); Starbeck, 871 F.Supp. at 1146-47 (failure to take affirmative steps to

provide an inmate with recommended treatment).

       Here, Plaintiff’s Complaint alleges inaction and the denial of necessary medical care by

Defendant Hucke. See Complaint, ¶¶ 51, 53, 1 (Defendant Hucke and several other medical providers

“denied necessary medical care to Plaintiff” for chronic HCV, causing damages). She may not have

been the final decision-maker and she may not have documented her denial; however, it has been

more than three years since she examined him and deemed him to be a candidate for Harvoni. During

that time, she did not personally provide him with Harvoni. Nor did she direct any other providers, or

anyone else within MDOC or Corizon, to give Plaintiff what she absolutely knew was and continued

to be necessary.

       At the time of her note, Harvoni and other DAA drugs were already on the market, had been

proven safe and effective for treatment of chronic HCV patients. Defendant Hucke knew this, which


                                     4
         Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 4 of 7
is presumably why she believed it appropriate for Plaintiff to receive treatment. She also would have

known through his medical records that Plaintiff had been deemed a candidate for a different, less

effective, less safe drug several years prior to this encounter. Yet despite knowledge of the benefit of

DAA treatment and the risk of failure to medicate Plaintiff, Defendant Hucke did not provide him with

treatment and did not direct anyone within MDOC or Corizon to provide the drug. This inaction

amounts to a total deprivation and refusal of care.

          Defendant Hucke suggests that by making a note of having assessed Plaintiff, she somehow

exculpated herself from claims of deliberate indifference. See Doc 49, p. 5 (“It cannot be said that

Dr. Hucke deliberately disregarded Plaintiff’s symptoms. She considered his symptoms and assessed

that he would was a good candidate for HCV treatment.”). To the contrary, this note amounts to, at

best for Defendant Hucke, cursory medical care. When coupled by the inaction that followed and

failure to direct anyone to provide Plaintiff with DAA drugs, it is an example of gross incompetence.

          For the reasons set forth above, Defendant Hucke’s Motion for Judgment on the Pleadings on

Count I of Plaintiff’s Complaint should be denied.

    II.      Defendant Hucke’s Motion for Judgment on the Pleadings on Count III of
             Plaintiff’s Complaint Should be Denied Because the Complaint Sufficiently
             Alleges an Ongoing and Continuous Relationship with Defendant Hucke Under
             the “Thatcher Rule”/Continuing Care Exception to the Two-Year Statute of
             Limitations for Medical Malpractice Claims.

          In 1943, the Missouri Supreme Court recognized an exception to the statute of limitations

for medical negligence claims where there is a continuing relationship between the patient and the

health care provider. Thatcher v. De Tar, 173 S.W.2d 760 (Mo. 1943). This is known as the

“Thatcher Rule” or “the continuing care” exception to the statute of limitations.

          Under this exception, the doctor-patient relationship and the duty of continuing care and

treatment continues until it is ended by: (1) mutual consent of the parties, (2) reasonable notice

and withdrawal by the physician, (3) patient dismissal of the physician, or (4) cessation of the



                                       5
           Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 5 of 7
necessity that gave rise to the relationship. Weiss v. Rojanasathit, 975 S.W.2d 113, 119-120 (Mo.

Banc 1998). See also Reed v. Laughlin, 58 S.W.2d 440, 442 (Mo. 1933); Cazzell v. Schofield, 8

S.W.2d 580, 587 (Mo. 1928). “Absent good cause to the contrary, where the doctor knows or

should know that a condition exists that requires further medical attention to prevent injurious

consequences, the doctor must render such attention or must see to it that some other competent

person does so until termination of the physician-patient relationship.” Weiss, 975 S.W.2d at 120.

The underlying rationale of the Thatcher rule is “based upon the concept that [the exception] stems

primarily from the nature of the relationship and that the obligation and treatment be considered

as a `whole' until it ceases and the obligations arising therefrom should not be conceptually

fragmented.” Shaw v. Clough, 597 S.W.2d, 215-16 (Mo. App. W.D. 1980).

       As alleged, the care provided by Corizon and its agents, including Defendant Hucke, was

ongoing and the violations continuing. See Complaint, ¶ 74. These allegations are sufficient to bring

the Complaint within the Thatcher exception. Defendant Hucke saw Plaintiff on February 20, 2017.

She documented he was a good candidate for Harvoni. Although Dr. Hucke is apparently no longer

with Corizon, she certainly did not obtain consent or provide notice of her withdrawal as Plaintiff’s

physician, nor did Plaintiff dismiss her. And the need for his relationship with her (i.e., to receive

care for complaints), never ceased. In fact, he still has the same complaints and is not receiving

treatment despite his need for it.

       For these reasons, Defendant Hucke’s Motion for Judgment on the Pleadings on Count III

of Plaintiff’s Complaint should be denied.

       WHEREFORE, Plaintiff John Ritchie respectfully requests that this Court deny Defendant

Heyden Hucke’s Motion for Judgment on the Pleadings and for further relief this Court deems just

and proper.




                                     6
         Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 6 of 7
                                                  RESPECTFULLY SUBMITTED

                                                        /s/ Kevin P. Etzkorn
                                                        Kevin Etzkorn, 56564
                                                        ETZKORN & ETZKORN
                                                        8821 Manchester Rd.
                                                        Brentwood, MO 63144
                                                        (314) 596-9361
                                                        kevin@etzkornlawyers.com




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on May 12, 2020, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
the following:

Zachary T. Buccheit
Missouri Attorney General’s Office
P.O. Box 899
Jefferson City, MO 65102
Attorneys for Defendants Lombardi and Missouri Department of Corrections

J. Thaddeus Eckenrode
Dwight Vermette
Alejandro S. Valdez
11477 Old Cabin Rd., Ste. 110
St. Louis, MO 63141
jte@eckenrode-law.com
dav@eckenrode-law.com
asv@eckenrode-law.com
Attorneys for Defendants Bredeman and Corizon

James R. Wyrsch, 53197
911 Washington Avenue, Suite 211
Saint Louis, MO 63101
(314) 288-0777
(314) 400-7701 (fax)
james.wyrsch@kwlawstl.com
Co-Counsel for Plaintiff

                                                    _/s/Kevin P. Etzkorn_______________
                                                    Kevin P. Etzkorn, 56564



                                     7
         Case 2:19-cv-04216-BCW Document 53 Filed 05/12/20 Page 7 of 7
